UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1425


CHRISTOPHER LYTES,

                Plaintiff - Appellant,

          v.

CHRISTIAN SMITH; DAVID WOOD; BRIAN N. SMITH; JOHN LOOKABILL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:12-cv-01672-MBS)


Submitted:   October 20, 2014             Decided:   October 23, 2014


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Rauch Wise, LAW OFFICE OF C. RAUCH WISE, Greenwood, South
Carolina; Robert M. Cook, II, Leesville, South Carolina, for
Appellant.   Joel S. Hughes, Andrew F. Lindemann, William H.
Davidson, II, DAVIDSON & LINDEMANN, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Lytes appeals the district court’s order

granting     summary     judgment       in       favor   of    the   Defendants      and

dismissing    his   42    U.S.C.    § 1983         (2012)     complaint.      We    have

reviewed the record and find no reversible error.                       Accordingly,

we affirm for the reasons stated by the district court.                            Lytes

v. Smith, No. 3:12-cv-01672-MBS (D.S.C. filed Mar. 28, 2014;

entered Mar. 31, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this   court    and       argument     would   not   aid    the

decisional process.



                                                                              AFFIRMED




                                             2